Citation Nr: 1515190	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  Service in Vietnam has been verified.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefit sought.  

In August 2010, the Veteran testified before the Board at a videoconference hearing before the undersigned.  A transcript of this proceeding has been included in the claims folder. 

In October 2012, the Board remanded the Veteran's claim to the RO for additional evidentiary development.  It has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, it is found that another remand is needed in this case in order to ensure a full and fair consideration of the Veteran's claim.

As noted in the previous remand, the record shows that the Veteran served in Saigon, Vietnam in March 1968; therefore, he is presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

VA has determined that certain diseases, including various respiratory cancers, are deemed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  These identified disorders shall be service-connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, subject to the provisions of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

In the instant case, the Veteran has been diagnosed with thyroid cancer.  Thyroid cancer is not among the diseases specified in 38 U.S.C.A. § 1116(a).  Moreover, the Secretary of Veterans Affairs (Secretary) has published a list of specific conditions, which include endocrine cancers (thyroid, thymus, and other endocrine) and the effects on thyroid hemostasis, for which a presumption of service connection based on herbicide exposure in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).

As a consequence, service connection on a presumptive basis for the Veteran's thyroid cancer is not permissible.  However, as noted in the prior remand, service connection for the diagnosed thyroid cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran had submitted a September 2008 statement from his private physician, in which it was stated that the thyroid cancer may be related to the Veteran's inservice herbicide exposure.  Unfortunately, the physician provided no rationale for this statement.  

The Veteran has also submitted medical literature that indicated that the thyroid is in close physical proximity to the larynx and comprises one of the nine cartilages that are the framework for the larynx.  Because of this, the Veteran alleges that since cancer of the larynx has been associated with inservice herbicide exposure, and because the larynx does include involvement of the thyroid, the association with herbicide exposure should therefore include the thyroid.  This case was remanded, in part, to obtain an opinion as to whether the thyroid and the larynx were so associated that the presumption of service connection for cancer of the larynx could be extended to include cancer of the thyroid.  A VA examination was performed in November 2012.  While finding that the thyroid cancer was less likely than not related to any event of service origin, the examiner only addressed whether the thyroid and the larynx were so related that the presumption of service connection due to herbicide exposure for larynx cancer could be extended to include thyroid cancer.  After a review of the claims folder and the medical literature submitted, as well as a thorough examination of the Veteran, it was concluded that the diagnosed thyroid cancer involves the endocrine organ and is not part of the respiratory system.  The examiner unequivocally stated that the thyroid cancer is not a respiratory cancer and that, therefore, the thyroid cancer cannot be presumed to be related to agent orange exposure.  An extensive discussion was then made as to the various cartilages that make up the larynx; the function of the thyroid gland was also explained.  It was noted that the thyroid gland is an endocrine organ that sits in close proximity to the thyroid cartilage.  It was clearly stated that the thyroid gland belongs to the endocrine system; the thyroid cartilage is part of the laryngeal cartilage and belongs to the respiratory system.  Since the thyroid gland is not part of the respiratory system, service connection on a presumptive basis cannot be extended to include cancer of the thyroid.  Therefore, the Board finds that service connection on a presumptive basis is not warranted.

However, the October 2012 remand had also stated that a VA medical opinion should be sought to determine whether the Veteran's thyroid cancer, based on current science and medical literature, could still be related to inservice exposure to herbicides.  This is particularly important given the 2008 statement provided by the Veteran's private physician.  See Combee, supra.  This opinion was not made by the November 2012 examiner.  The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by....the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner should also comment on whether the Veteran's thyroid cancer could be related to service on any other basis.

Before any further opinion is offered, the RO/AMC, with the assistance of the Veteran, must obtain any outstanding relevant VA or non-VA treatment records not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his thyroid cancer since September 2012.  All efforts to obtain the identified records must be documented in the claims folder.  Efforts to obtain any VA records must continue until it is determined that the records are unavailable or that further attempts to obtain them would be futile.  At least two attempts must be made to obtain any identified non-VA treatment records.

2.  Refer this case to the examiner who conducted the November 2012 examination.  If this examiner is no longer available, refer the case to another appropriate specialist.  After a complete review of the claims folder, to include the service treatment records and the September 2008 private physician's statement, render an opinion as to the etiology of the Veteran's thyroid cancer.  Specifically, while presumptive service connection is barred by law, the examiner should opine as to whether current science and medical literature, renders it at least as likely as not that the thyroid cancer is related to the Veteran's inservice exposure to herbicides.  The examiner should also opine as to whether it is at least as likely as not that the thyroid cancer is otherwise related to the Veteran's period of service.  The term "at least as likely as not" means at a 50-50 degree of probability.  If another examination is deemed necessary to render the requested opinion, such should be scheduled.  

A complete rationale for the opinions expressed must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  If an examination is deemed necessary, the Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.  

4.  The RO/AMC must ensure that all remand instructions have been complied with; if any instruction has not been complied with, corrective action must be taken.

5.  Once the above-requested development has been completed, readjudicate the Veteran's claim for service connection for thyroid cancer, status post thyroidectomy.  If the decision remains adverse to the appellant, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




